DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “monitoring a progression of heart failure based on a comparison of the first and second diuretic response profiles” in lines 10-11 which contains subject matter that was not described in the specification. Only paragraphs [0093]-[0097] of the Applicant’s specification disclose the determination of multiple diuretic response profiles for different time periods. However, the paragraphs fail to disclose monitoring a progression of heart failure based on a comparison of the diuretic response profiles. The paragraphs, at most, describe analyzing a single diuretic response profile to determine whether a medication needs to be modified, but fail to contemplate the comparison of multiple profiles in relation to heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See  MPEP §§ 2163.02 and 2181, subsection IV. Therefore, claim 2 contains subject matter that was not described in the specification. 
Claims 4 and 12 recite “monitoring a progression of heart failure based on the diuretic response profile” which is subject matter that was not described in the specification. Only paragraphs [0002]-[0005], [0021], [0045], [0087], and [0098] of the Applicant’s specification mention heart failure and its relationship to diuretics, but the paragraphs fail to mention monitoring heart failure in relation to a diuretic response profile. Although the specification describes the determination of whether a medication should be modified or maintained based on the diuretic response profile (¶ [0029]) and the determination of an improvement of the PAP of a user (¶¶ [0030], [0093]), there is no disclosure regarding the use of a response profile for monitoring a progression of heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See  MPEP §§ 2163.02 and 2181, subsection IV.   Therefore, claims 4 and 12 contain subject matter that was not described in the specification.
Claim 10 recites “monitoring a progression of heart failure within the population based on a comparison of the first and second diuretic response profiles” in lines 11-12 which contains subject matter that was not described in the specification. Only paragraphs [0093]-[0097] of the Applicant’s specification disclose the determination of multiple diuretic response profiles for different time periods. However, the paragraphs fail to disclose monitoring a progression of heart failure based on a comparison of the diuretic response profiles. The paragraphs, at most, describe analyzing a single diuretic response profile to determine whether a medication needs to be modified, but fail to contemplate the comparison of multiple profiles in relation to heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See  MPEP §§ 2163.02 and 2181, subsection IV. Therefore, claim 10 contains subject matter that was not described in the specification. 
Claim 11 is rejected by virtue of its dependence from claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 15-16, 24, 29-30, 44-46, and 52-54 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the patient” in line 16 and “more than one patient” in line 5. It is unclear which of the more than one patient that the recitation in line 16 is referring to. For the purposes of examination, the recitation in line 16 will be interpreted to be “the population. Claim 24 recites a similarly unclear recitation and is rejected on similar grounds. Claims 10-13,15-16, and 44-46 are rejected by virtue of their dependence from claim 9. Claims 29-30 and 52-54 are rejected by virtue of their dependence from claim 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-13, 15-19, 23-24, 29-31, 33, 39-54 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of Claims 1 and 9 is as follows: 
Step 1: Claims 1 and 9 are drawn to methods, which are processes. 
Step 2A, Prong One: Claims 1 and 9 recite abstract ideas. 
Claim 1 recites:
obtaining a first pulmonary artery pressure (PAP) measurement of the patient at time (t-1), wherein time (t1) is prior to the patient taking at least one medication, wherein the medication includes at least one diuretic;
recording the first PAP measurement taken at time (t1);
obtaining a second PAP measurement of the patient at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patient has taken the medication, wherein time (t2) is based on a half-life of the at least one diuretic; 
recording the second PAP measurement taken at time (t2); and 
determining the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic.
Claim 9 recites:
obtaining first pulmonary artery pressure (PAP) measurements of the population, wherein the population includes more than one patient, at time (t1), wherein time (t1) is prior to the patients in the population taking at least one medication, wherein the medication includes at least one diuretic;
recording the first PAP measurement taken at time (t1);
obtaining second PAP measurements of the population at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patients has taken the medication, 
recording the second PAP measurements taken at time (t2), wherein time (t2) is based on a half-life of the at least one diuretic;
determining the diuretic response profile of the population based on the first and second PAP measurements of the population, the diuretic response profile indicating a diuretic response of the population to the at least one diuretic.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “utilizing a processor” and a “computer implemented method”, nothing in the claim precludes the above step from practically being performed in the mind. For example, a skilled artisan may read a printout of PAP measurements of patients or a population, determine and memorize specific measurements based on when diuretics are taken, and determine a trend in the PAP measurements. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). Accordingly, the claims recite an abstract idea.
Step 2A, Prong Two: The judicial exceptions of claims 1 and 9 are not integrated into a practical application. The claim recites additional elements of:
[A1]: obtaining, from a sensor, PAP measurements;
[B1]: an inherent administration of at least one diuretic;
[C1]: a processor implementing the obtaining, recording, and determining steps;
[D1]: guiding medical management of the patient.
These elements [A1]-[D1] of claims 1 and 9 do not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The additional element [A1] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and recording PAP measurements), and amounts to mere data gathering, which is a form of insignificant extra-solution activity - see MPEP 2106.05(g). 
The additional element [B1] of the administering at least one diuretic is merely extra-solution activity or a field of use that is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. The administration is an extra-solution activity or field of use and is not a practical application. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Also see MPEP 2106.05(h). 
The additional elements [C1] of utilizing a processor to implement the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data and determining a diuretic response profile) such that it amounts no more than mere instructions to apply the exception using a generic computer component - see MPEP 2106.05(f).
The additional element [D1] of guiding medical management of the patient is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element [D1] does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the “guiding medical management of the patient” is not particular because the element is recited at such a high level of generality that it covers any and all medical managements of the patient. See MPEP 2106.04(d)(2)(a). Additionally there is no specific relationship between the diuretic response profile and how the medical management should be guided, and there is no specific way that the diuretic response profile is used for treating the patient.
 Accordingly, each of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claims 1 and 9 do not recite additional elements that amount to significantly more than the judicial exception itself. 
The additional element [A1] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and storing PAP measurements), and amount to no more than insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm. Obtaining PAP measurements from a sensor is well-known routine and conventional, as is evidenced by “Impact of Practice-Based Management of Pulmonary Artery Pressures in 2000 Patients Implanted With the CardioMEMS Sensor” (Hereinafter referred to as “Heywood”) (previously cited). Heywood discloses that PA pressure measurement system (CardioMEMS HF System, St. Jude Medical, Inc, Atlanta, GA) is commercially available (Introduction: Paragraph 3). Such a disclosure indicates that the acquisition of PAP measurements from sensors are well-understood, routine, and conventional. 
The additional element [B1] of administering at least one diuretic is merely insignificant extrasolution activity or a field of use (e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm). This administration of the at least one medication is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Furthermore, such a step is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (Hereinafter referred to as “Shah”) (previously cited). Shah discloses that diuretics (and their administration) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). Such a disclosure indicates that the administration of diuretics is well-understood, routine, and conventional. 
The additional element [C1] of a processor for implementing the steps amounts to simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
The additional element [D1] of guiding medical management of the patient is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element [D1] does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the “guiding medical management of the patient” is not particular because the element is recited at such a high level of generality that it covers any and all medical managements of the patient. See MPEP 2106.04(d)(2)(a). Additionally there is no specific relationship between the diuretic response profile and how the medical management should be guided, and there is no specific way that the diuretic response profile is used for treating the patient. Furthermore, the element [D1] is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (“Shah”) (previously cited). Shah discloses that diuretics (and their use in guiding medical management) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). Such a disclosure indicates that guiding medical management is well-understood, routine, and conventional. 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2, 4-5, 7-8, 31, and 39-43 depend from claim 1. Claims 10-13, 15-16, and 44-46 depend from claim 9. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process) except for the following limitations.
Claim 2, 10, 41, and 43 recite that the guiding the medical management including modifying the medication taken by the patient or population, wherein the modification includes at least one of changing a medication type, adjusting a medical amount, withdrawing the medication, combinations thereof, conducting an advanced therapy or identifying the patient to be non-responsive to the medication, but this element is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the element is not particular because the element is recited at such a high level of generality that it covers a broad array of medication modifications and medical managements. Additionally, the relationship between the diuretic response profile and the different types of modifications and managements is not specific. See MPEP 2106.04(d)(2)(a). Furthermore, the element is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (“Shah”) (previously cited). Shah discloses that diuretics are known to be used in combination with other agents as a basis of therapy for the majority of hypertensive patients (Page 271: Left Column). Such a disclosure indicates that the element is well-understood, routine, and conventional.
Claims 5 and 13 recite that the at least one diuretic includes at least one of a loop diuretic, a thiazide diuretic, a potassium-sparing diuretic, a mineralocorticoid receptor antagonist, and combinations thereof, but this element is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Shah further discloses that the diuretics which have been used for treating hypertensive patients during the past four decades include thiazide diuretics, loop diuretics, and combinations thereof (Page 271: Left Column).
Claims 8 and 15 recite that the sensor is wireless and is configured to be implanted in the patient which does not integrate the exception into a practical application or amount to significantly more. In particular, this element merely (1) adds the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Heywood discloses that the commercially available PA pressure measurement system is implantable (Page 1510: Introduction: Paragraph 3) and is wireless (Page 1511: Statistical Analysis: Paragraph 3), which indicates that the wireless and implantable sensor is well-known, routine, and convention.
In view of the above, the additional elements individually do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of Claims 17 and 24 is as follows: 
Step 1: Claims 17 and 24 are drawn to systems, which are machines. 
Step 2A, Prong One: Claims 17 and 24 recite abstract ideas. 
Claim 17 recites:
obtain a first pulmonary artery pressure (PAP) measurement of the patient at time (t-1), wherein time (t1) is prior to the patient taking at least one medication, wherein the medication includes at least one diuretic;
record the first PAP measurement taken at time (t1);
obtain a second PAP measurement of the patient at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patient has taken the medication, wherein time (t2) is based on a half-life of the at least one diuretic; 
record the second PAP measurement taken at time (t2); and 
determine the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic.
Claim 24 recites:
obtain first pulmonary artery pressure (PAP) measurements of the population, wherein the population includes more than one patient, at time (t1), wherein time (t1) is prior to the patients in the population taking at least one medication, wherein the medication includes at least one diuretic;
record the first PAP measurement taken at time (t1);
obtain second PAP measurements of the population at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patients has taken the medication, 
record the second PAP measurements taken at time (t2), wherein time (t2) is based on a half-life of the at least one diuretic;
determine the diuretic response profile of the population based on the first and second PAP measurements of the population, the diuretic response profile indicating a diuretic response of the population to the at least one diuretic.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “utilizing a processor” and a “computer implemented method”, nothing in the claim precludes the above step from practically being performed in the mind. For example, a skilled artisan may read a printout of PAP measurements of patients or a population, determine and memorize specific measurements based on when diuretics are taken, and determine a trend in the PAP measurements. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). Accordingly, the claims recite an abstract idea.

Step 2A, Prong Two: The judicial exceptions of claims 17 and 24 are not integrated into a practical application. The claims recite additional elements of:
[A2]: sensors configured to obtain pulmonary artery pressure measurements;
[B2]: obtaining PAP measurements before and after the administration of at least one medication;
[C2]: a database configured to receive the PAP measurements, and recording the PAP measurements; 
[D2]: a processor implementing the obtaining, recording, and determining steps; and
[E2]: guiding medical management of the patient.
These elements [A2]-[E2] do not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The additional element [A2] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and recording PAP measurements), and amounts to mere data gathering, which is a form of insignificant extra-solution activity - see MPEP 2106.05(g). 
The additional element [B2] of the administering at least one diuretic is merely extra-solution activity or a field of use that is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. The administration is an extra-solution activity or field of use and is not a practical application. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Also see MPEP 2106.05(h). 
The additional elements [C2] and [D2] of utilizing a processor to implement the steps and a database to record measurements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data and determining a diuretic response profile) such that it amounts no more than mere instructions to apply the exception using a generic computer component - see MPEP 2106.05(f).
The additional element [E2] of guiding medical management of the patient is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element [E2] does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the “guiding medical management of the patient” is not particular because the element is recited at such a high level of generality that it covers any and all medical managements of the patient. See MPEP 2106.04(d)(2)(a). Additionally there is no specific relationship between the diuretic response profile and how the medical management should be guided, and there is no specific way that the diuretic response profile is used for treating the patient. 
Accordingly, each of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claims 17 and 24 do not recite additional elements that amount to significantly more than the judicial exception itself.
The additional element [A2] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and storing PAP measurements), and amount to no more than insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm. Obtaining PAP measurements from a sensor is well-known routine and conventional, as is evidenced by “Impact of Practice-Based Management of Pulmonary Artery Pressures in 2000 Patients Implanted With the CardioMEMS Sensor” (Hereinafter referred to as “Heywood”). Heywood discloses that PA pressure measurement system (CardioMEMS HF System, St. Jude Medical, Inc, Atlanta, GA) is commercially available (Introduction: Paragraph 3). Such a disclosure indicates that the acquisition of PAP measurements from sensors are well-understood, routine, and conventional. 
The additional element [B2] of administering at least one diuretic is merely insignificant extrasolution activity or a field of use (e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm). This administration of the at least one medication is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Furthermore, such a step is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (Hereinafter referred to as “Shah”) (previously cited). Shah discloses that diuretics (and their administration) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). Such a disclosure indicates that the administration of diuretics is well-understood, routine, and conventional. 
The additional elements [C2] and [D2] of a processor for implementing the steps and a database to record measurements amount to simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
The additional element [E2] of guiding medical management of the patient is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element [E2] does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the “guiding medical management of the patient” is not particular because the element is recited at such a high level of generality that it covers any and all medical managements of the patient. See MPEP 2106.04(d)(2)(a). Additionally there is no specific relationship between the diuretic response profile and how the medical management should be guided, and there is no specific way that the diuretic response profile is used for treating the patient. Furthermore, the element [E2] is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (“Shah”) (previously cited). Shah discloses that diuretics (and their use in guiding medical management) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). Such a disclosure indicates that the guiding medical management is well-understood, routine, and conventional. 

In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 18-19, 23, 33, 47-51 depend from claim 17. Claims 29, 30, and 52-54 depend from claim 24.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process) except for the following limitations.
Claims 18, 19, 49, and 54 recite that the modifying the medication taken by the patient or population, wherein the modification includes at least one of changing a medication type, adjusting a medical amount, withdrawing the medication, combinations thereof, combining the at least one diuretic with at least one other diuretic, conducting an advanced therapy or identifying the patient to be non-responsive to the medication, but this element is merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Specifically, the element is not particular because the element is recited at such a high level of generality that it covers a broad array of medication modifications and medical managements. Additionally, the relationship between the diuretic response profile and the different types of modifications and managements is not specific. See MPEP 2106.04(d)(2)(a). Furthermore, the element is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (“Shah”) (previously cited). Shah discloses that diuretics are known to be used in combination with other agents as a basis of therapy for the majority of hypertensive patients (Page 271: Left Column). Such a disclosure indicates that the element is well-understood, routine, and conventional.
Claims 23 and 30 recite that the sensor is wireless and is configured to be implanted in the patient which does not integrate the exception into a practical application or amount to significantly more. In particular, this element merely (1) adds the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Heywood discloses that the commercially available PA pressure measurement system is implantable (Page 1510: Introduction: Paragraph 3) and is wireless (Page 1511: Statistical Analysis: Paragraph 3), which indicates that the wireless and implantable sensor is well-known, routine, and convention.
In view of the above, the additional elements individually do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 12, 15-18, 23, 31, 33, 41, 43, 46, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155769 A1 (White)(previously cited) in view of US 2008/0294209 A1 (Thompson) (Previously cited) and US 2017/0246086 A1 (Jain) (previously cited)
With regards to claim 1, White teaches a method of determining a diuretic response profile in a patient (¶ [0006]), the method comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient, based on the first and second PAP measurements, in connection with guiding medical management of the patient, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; see ¶¶ [0025]-[0026] with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
	White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
With regards to claim 4, the above combination teaches or suggests monitoring a progression of heart failure based on the diuretic response profile (¶ [0021] of White discloses assessing heart failure resulting from PAH; also see ¶ [0092]). 
With regards to claim 7, the above combination teaches or suggests that the first and second PAP measurements obtained include at least one of a mean PAP measurement, a diastolic PAP measurement, a systolic measurement, and combinations thereof (¶ [0053] of White discloses reading systolic PAP, mean PAP, and diastolic PAP).  
With regards to claim 8, the above combination teaches or suggests that the sensor is wireless and is configured to be implanted in the patient (¶¶ [0049], [0051] of White disclose that the sensor is wireless).  
With regards to claim 9, White teaches a method of determining a diuretic response profile in a patient, the method comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient, based on the first and second PAP measurements, in connection with guiding medical management of the patient, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; see ¶¶ [0025]-[0026] with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
	White further teaches the selection of one or more additional subjects to determine the effects of the therapeutic agent (¶ [0029]) and the evaluation of the progress or outcome in PAH subjects in relation to population-dependent characteristics such as age, weight and concurrent drug administration or drug-drug interaction (¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by White to incorporate the determination of a diuretic response profile for a population of subjects as taught in ¶¶ [0029]-[0030] of White. The motivation would have been to identify how population-specific characteristics such as age, weight, and concurrent drug administration parameters affect the efficacy of the diuretics, thereby creating a more complete diagnostic analysis of the diuretic.
White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
With regards to claim 12, the above combination teaches or suggests monitoring a progression of heart failure based on the diuretic response profile (¶ [0021] of White discloses assessing heart failure resulting from PAH; also see ¶ [0092] of White). 
With regards to claim 15, the above combination teaches or suggests that the sensors are wireless and are configured to be implanted in the patients of the population (¶¶ [0049], [0051] of White).  
With regards to claim 16, the above combination teaches or suggests the population includes a class of patients, wherein the class of patients includes more than one patient Serial No. 15/803,580Page 4 of 15A17P1016USO (013-394US1)having at least one of the same or similar sex, gender, race, ethnicity, age, disease-type, physiological disorder, physical traits, co-morbidities, ejection fractions, CRT device recipients, valve recipients, body mass indexes (BMI), and combinations thereof (¶ [0030] of White which discloses the subjects at least having PAH, which is a same disease type)  
With regards to claim 17, White teaches a system of determining a diuretic response profile in a patient (¶ [0002]), the system comprising: a sensor configured to obtain a pulmonary artery pressure (PAP) measurement in the patient (¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject); and a method for operating the sensor comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient, based on the first and second PAP measurements, in connection with guiding medical management of the patient, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; see ¶¶ [0025]-[0026] with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
	White is silent regarding a database configured to receive the PAP measurement from the device; and White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a database configured to receive and record PAP measurements (¶¶ [0050]-[0053] and Fig. 4 disclose an external system interface 410 configured to receive sensor data from PIMD 406 and communicate the data to the user) and a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White with the database and processor as taught by Thompson so as to arrive at the claimed invention. The motivation would have been to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
With regards to claim 18, the above combination teaches or suggests that the processor is configured to obtain at least a third PAP measurement after the patient has taken the medication based on a modification that includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication or combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg and measuring PAP afterwards; also see ¶¶ [0025]-[0026])  and update the diuretic response profile based on the third PAP measurement (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  
With regards to claim 23, the above combination teaches or suggests that the sensor is wireless and is configured to be implanted in the patient (¶¶ [0049], [0051] of White).  
With regards to claim 31, the above combination teaches or suggests that the diuretic response profile indicates a temporal response of the patient to the at least one diuretic between the time (ti) and the time (t2) (Fig. 1 of White depicts a graph which indicates the temporal response of the patient to the diuretic in relation to time points before and after the administration of the diuretic).
With regards to claim 33, the above combination teaches or suggests that the diuretic response profile indicates a temporal response of the patient to the at least one diuretic between the time (ti) and the time (t2) (Fig. 1 of White depicts a graph which indicates the temporal response of the patient to the diuretic in relation to time points before and after the administration of the diuretic).
With regards to claim 41, the above combination teaches or suggests repeating the obtaining and recording of the second PAP measurement multiple times during the half-life of the at least one diuretic to obtain a corresponding multiple data points, from which the diuretic response profile is determined (Fig. 1 of White depicts at repeating PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount; see ¶¶ [0080]-[0090] of Jain, wherein ¶ [0080] discloses that the sensor data is monitored continuously and ¶ [0088] disclose that the time period of monitoring is based on the half-life of the medication) and utilized to guiding the medical management by at least one of changing a type of medication, adjusting an amount of the medication, withdrawing the medication, conducting an advanced therapy, or identifying the patient to be non-responsive to the medication (see ¶¶ [0025]-[0026] of White with regards to adjusting the therapeutic agent to increase or decrease the intended effect). 
	With regards to claim 43, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with the patient taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week) and utilized to guiding the medical management by at least one of changing a type of medication, adjusting an amount of the medication, withdrawing the medication, conducting an advanced therapy, or identifying the patient to be non-responsive to the medication (see ¶¶ [0025]-[0026] of White with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
	With regards to claim 46, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with at least a portion of patients in the population taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week) and utilized to guiding the medical management by at least one of changing a type of medication, adjusting an amount of the medication, withdrawing the medication, conducting an advanced therapy, or identifying the patient to be non-responsive to the medication (see ¶¶ [0025]-[0026] of White with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
With regards to claim 49, the above combination teaches or suggests repeating the obtaining and recording of the second PAP measurement multiple times during the half-life of the at least one diuretic to obtain a corresponding multiple data points, from which the diuretic response profile is determined (Fig. 1 of White depicts at repeating PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount; see ¶¶ [0080]-[0090] of Jain, wherein ¶ [0080] discloses that the sensor data is monitored continuously and ¶ [0088] disclose that the time period of monitoring is based on the half-life of the medication) and utilized to guiding the medical management by at least one of changing a type of medication, adjusting an amount of the medication, withdrawing the medication, conducting an advanced therapy, or identifying the patient to be non-responsive to the medication (see ¶¶ [0025]-[0026] of White with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
With regards to claim 51, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with the patient taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 8 above, and in view of US 7,848,793 B1 (Shelchuk) (previously cited).
With regards to claim 2, the above combination teaches or suggests performing the obtaining, recording and determining operations to obtain the first diuretic response profile over a first time period (Fig. 1 of White discloses monitoring a PAP measurements before and after Lasix administration); during a second time period, modifying the medication taken by the patient, wherein the modification includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication, and combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg; also see ¶¶ [0025]-[0026]), repeating the obtaining, recording, and determining operations after the patient has taken the medication based on the modification, and updating the diuretic response profile based on the PAP measurements for the second time period (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  
Although White discloses comparison of the PAP trends with a standard PAP value (¶ [0032]), the above combination is silent with regards to determining a second diuretic response profile based on the third PAP measurement for the second time period; and monitoring a progression of heart failure based on a comparison of the first and second diuretic response profiles. 
In a related system for quantifying hemodynamic response to treatments, Shelchuk discloses providing a hemodynamic evaluation during first and second time periods, and monitoring a progression of heart failure based on a comparison of the first and second hemodynamic evaluations (Col. 14, lines 44-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the PAP trends of White, based on the teachings of Shelchuk, to incorporate the determination of a second trend in a second time period and monitoring a progression of heart failure based on a comparison of the diuretic response profiles. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 8 above, and evidenced by “Combination of Loop Diuretics with Thiazide-Type Diuretics in Heart Failure” (Jentzer) (Previously cited)
With regards to claim 5, the above combination teaches or suggests that the at least one diuretic includes at least one of a loop diuretic, a thiazide diuretic, a potassium-sparing diuretic, a mineralocorticoid receptor antagonist, and combinations thereof (Fig. 1 of White depicts Lasix and Metolazone being applied. The Examiner notes that the Lasix is the brand name of Furosemide).  
Jentzer further teaches that Furosemide is a loop diuretic and that Metolazone is a thiazide-type diuretic (Jentzer: Page 1529: Table 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 15 above, and in view of Shelchuk
With regards to claim 10, the above combination teaches or suggests performing the obtaining, recording and determining operations to obtain a first diuretic response profile of the population over a first time period (Fig. 1 of White discloses monitoring a PAP measurements before and after Lasix administration; also see 103 analysis with regards to the population of White); during a second time period, modifying the medication taken by the population, wherein the modification includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication, and combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg; also see ¶¶ [0025]-[0026]), repeating the obtaining, recording, and determining operations after the population has taken the medication based on the modification, and updating the diuretic response profile based on the third PAP measurement (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  
Although White discloses comparison of the PAP trends with a standard PAP value (¶ [0032]), the above combination is silent with regards to determining a second diuretic response profile based on the third PAP measurement for the second time period; and monitoring a progression of heart failure based on a comparison of the first and second diuretic response profiles. 
In a related system for quantifying hemodynamic response to treatments, Shelchuk discloses providing hemodynamic evaluations during first and second time periods, and monitoring a progression of heart failure based on a comparison of the first and second hemodynamic evaluations (Col. 14, lines 44-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the PAP trends of White, based on the teachings of Shelchuk, to incorporate the determination of a second trend in a second time period and monitoring a progression of heart failure based on a comparison of the diuretic response profiles. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and Shelchuk, as applied to claim 10 above, and in view of Jentzer.
	With regards to claim 11, the above combination is silent regarding whether modifying the medication includes combining the at least one diuretic with at least one other diuretic. 
	In the same diuretics field of endeavor, Jentzer teaches the use of combined therapy (Page 1529: Combination Diuretic Therapy to Overcome Resistance to LD section), wherein the use of combined diuretics augments diuresis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of the medication as taught by White to incorporate combining diuretics as taught by Jentzer. The motivation would have been to increase the diuresis effect of the diuretic, so that hypovolemia and/or edema is better modulated. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 15 above, and evidenced by Jentzer.
With regards to claim 13, the above combination teaches or suggests that the at least one diuretic includes at least one of a loop diuretic, a thiazide diuretic, a potassium-sparing diuretic, a mineralocorticoid receptor antagonist, and combinations thereof (Fig. 1 of White depicts Lasix and Metolazone being applied. The Examiner notes that the Lasix is the brand name of Furosemide).  
Jentzer further teaches that Furosemide is a loop diuretic and that Metolazone is a thiazide-type diuretic (Jentzer: Page 1529: Table 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 18 above, and in view of Jentzer.
	With regards to claim 19, the above combination teaches the processor is configured to obtain the third PAP measurement after a medication modification (see the above 103 analysis with regards to claim 18). However, the above combination is silent regarding whether the medication modification includes combining the at least one diuretic with at least one other diuretic, the diuretic response profile indicating the diuretic response of the patient to the combination of the at least one diuretic with the at least one other diuretic
	In the same diuretics field of endeavor, Jentzer teaches the use of combined therapy (Page 1529: Combination Diuretic Therapy to Overcome Resistance to LD section), wherein the use of combined diuretics augments diuresis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of the medication as taught by White to incorporate combining diuretics as taught by Jentzer so as to arrive at the claimed invention. The motivation would have been to increase the diuresis effect of the diuretic, so that hypovolemia and/or edema is better modulated. Additionally or alternatively, the motivation would have been to observe the effects of the medication modification so as to arrive at a more complete diagnostic analysis of the patient. 

Claims 24, 29, 30, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and US 2013/0274705 A1 (Burnes) (previously cited), and evidenced by “Diuretic therapy” (Brater) (previously cited)
With regards to claim 24, White teaches a system of determining a diuretic response profile in a patient (¶ [0002]), the system comprising: a sensor configured to obtain a pulmonary artery pressure (PAP) measurement in the patient (¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject); and a method for operating the sensor comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient, based on the first and second PAP measurements, in connection with guiding medical management of the patient, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; see ¶¶ [0025]-[0026] with regards to adjusting the therapeutic agent to increase or decrease the intended effect).
	White further teaches the selection of one or more additional subjects to determine the effects of the therapeutic agent (¶ [0029]) and the evaluation of the progress or outcome in PAH subjects in relation to population-dependent characteristics such as age, weight and concurrent drug administration or drug-drug interaction (¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by White to incorporate the determination of a diuretic response profile for a population of subjects using multiple sensors as taught in ¶¶ [0029]-[0030] of White. The motivation would have been to identify how population-specific characteristics such as age, weight, and concurrent drug administration parameters affect the efficacy of the diuretics, thereby creating a more complete diagnostic analysis of the diuretic.
White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
White is silent regarding a database configured to receive and record the PAP measurements from the sensors.
 	In a related system for monitoring pulmonary health, Burnes teaches a control system located in a central facility where data from one or more patients can be acquired and monitored (¶ [0143]), wherein the control system is a database configured to receive and record the PAP measurements (¶ [0143] indicates that the control system receives and stores measurements from the medical device of one or more patients). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination to incorporate the control system as taught by Burnes. The motivation would have been to allow for multiple patients to be monitored by a single system, thereby centralizing the drug administration and monitoring. 
With regards to claim 29, the above combination teaches or suggests that time (t2) is from 30 minutes to 24 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
With regards to claim 30, the above combination teaches or suggests that the first and second PAP measurements are obtained with wireless sensors implanted in the patients of the population (¶¶ [0049], [0051] of White).  
With regards to claim 52, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
With regards to claim 54, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with at least a portion of patients in the population taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 8 above, and evidenced by Brater. 
With regards to claim 39, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the patient has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 8 above, and further in view of US 2017/0020461 A1 (Quinn). 
With regards to claim 40, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 41 above, and further in view of Quinn.
With regards to claim 42, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 15 above, and evidenced by Brater. 
With regards to claim 44, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 15 above, and further in view of Quinn.
With regards to claim 45, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 23 above, and evidenced by Brater. 
With regards to claim 47, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 23 above, and further in view of Quinn.
With regards to claim 48, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 49 above, and further in view of Quinn.
With regards to claim 50, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and Burnes, as applied to claim 30 above, and further in view of Quinn.
With regards to claim 50, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Response to Arguments
	Rejections under 35 U.S.C. § 112
	There are new grounds of rejections under 35 U.S.C. § 112(b) that were necessitated by the claim amendments filed 05/16/2022. 
Applicant's arguments filed 05/16/2022 with regards to the rejections under 35 U.S.C. § 112(a) have been fully considered but they are not persuasive. The Examiner maintains the rejections under 35 U.S.C. § 112(a) for the reasons presented in at least pages 55-56 of the Non-Final Rejection mailed 02/18/2022. The Applicant has not rebutted the arguments nor made further amendments. Therefore, the Examiner cannot find a reason to withdraw the rejections. 
	
	Rejections under 35 U.S.C. § 101
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that claims 8, 15, 23, and 30 add sufficient further detail regarding the type of sensor to collect the PAP measurements to overcome the Section 101 issues. This argument is not persuasive. In particular, the use of a wireless and implantable sensor for obtaining PAP measurements amount to no more than insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm. Additionally, obtaining PAP measurements from a wireless and implantable sensor is well-known routine and conventional, as is evidenced by “Impact of Practice-Based Management of Pulmonary Artery Pressures in 2000 Patients Implanted With the CardioMEMS Sensor” (Hereinafter referred to as “Heywood”) (previously cited). Heywood discloses that PA pressure measurement system (CardioMEMS HF System, St. Jude Medical, Inc, Atlanta, GA) is commercially available (Introduction: Paragraph 3). The Examiner notes that the CardioMEMS HF System is wireless and implantable. Such a disclosure indicates that the acquisition of PAP measurements from implantable and wireless sensors are well-understood, routine, and conventional.
The Applicant asserts that the claims recite a particular prophylaxis because it recites “in connection with guiding medical management of the patient”. This argument is not persuasive because the element merely instructions to "apply" the judicial exception in a generic way. See MPEP 2106.05(f). Additionally, the additional element  does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition because the element is recited at such a high level of generality that it covers any and all medical managements of the patient. See MPEP 2106.04(d)(2)(a). Additionally there is no specific relationship between the diuretic response profile and how the medical management should be guided. For example, how would one choose between changing the medication amount, changing the medication type, or the withdrawing the medication based on the diuretic response profile? Additionally, how would one change the medication amount or type based on the diuretic response profile and/or how would one know to withdraw the medication based on the diuretic response profile. Without a more specific relationship between the diuretic response profile in connection to the medical management, the recitation is not a particular prophylaxis. Furthermore, the element is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (“Shah”) (previously cited). Shah discloses that diuretics (and their use in guiding medical management) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). 
	The Applicant asserts that the claims recite a substantial improvement in the function of a system and method that measure PAP at specific points in time (i.e., based on a half-life of at least one diuretic) and determine the diuretic response profile in the patient, based on the first and second PAP measurements, in connection with guiding medical management of the patient, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic. This argument is not persuasive. The alleged improvement is an improvement in the abstract idea of monitoring a diuretic response, which is not an improvement in technology. MPEP 2106.05(a)(II) states “an improvement in the abstract idea itself (e.g., a recited fundamental economic concept) is not an improvement in technology”. Therefore, the claims are not integrated into a practical application and do not amount to significantly more. 	
	
Rejections under 35 U.S.C. § 103
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
The Applicant asserts that Jain does not afford any legitimate motivation to the person of ordinary skill to modify White to obtain PAP measurements based on the half-life. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
The Applicant asserts that Jain does not measure pulmonary arterial pressure and is entirely unrelated to pulmonary arterial hypertension assessment and treatment. In response to applicant's argument that Jain is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of the applicant’s endeavor and/or the Applicant’s problem is monitoring a patient’s response to a medication, and adjusting the medication in response to the patient’s response (¶ [0001] of Applicant’s specification). Jain is in the same field of endeavor and/or is reasonably pertinent to the problem because it monitors a patient’s response to a medication (¶ [0088] discloses monitoring a change of a biological marker during a time period corresponding to a half-life of the medication), and adjusting the medication in response to the patient’s response (¶¶ [0095], [0097]). Additionally, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that White is concerned with the monitoring of pulmonary arterial hypertension using pulmonary artery pressure (Abstract of White), monitoring a patient’s response to a medication (¶ [0006] of White) and adjusting the medication in response to the patient’s response (¶¶ [0025]-[0026] of White). 
The Applicant asserts that Jain does not take measures based on the half-life and Jain does not suggest timing measurements of blood pressure or any other biological marker based on a medication half-life. This argument is not persuasive. Paragraph [0088] of Jain discloses monitoring whether a change in a biological marker regulated by the medication occurs within a time period corresponding to or equaling the half-life of the medication. Therefore, Jain teaches or suggests acquiring a measurement of a biological marker, after a dosage of the medication, and that is at least within the time period corresponding to or equaling the half-life of the medication. Such measurement is at a time “based on a half-life” of the medication. 
For the reasons listed above, the combined teachings of White, Thompson and Jain render obvious the independent claims. 
Dependent claims are not patentable for the above reasons and in view of the following. 
With regards to claims 2, 10, 11, and 13 and 10, the Applicant asserts White’s patient is not even necessarily taking a diuretic, let alone receiving modifications to a diuretic. Shelchuk and Jentzer adds no legitimate reason to change White to monitor something that White is not concerned with. This argument is not persuasive. Fig. 1 of White depicts changing medication types from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg. Therefore, White depicts modifying diuretics. See at least Page 38 of the Non-Final Rejection mailed 02/18/2022. 
With regards to claims 24, 29, 30, 39, 44, 47, 52, and 54, the Applicant asserts that the fact that Brater lists a half-life of diuretics in a table would not afford any legitimate motivation to the person of skill to modify White’s original system. This argument is not persuasive because the it is not commensurate with the scope of the rejection. Brater is merely relied upon for disclosing the time periods corresponding to the half-life of the diuretics. Brater is not relied upon for providing a motivation to modify White’s original system. 
With regards to claims 40, 42, 45, 48, 50, and 53, the Applicant asserts that Quin would not afford any reason to modify the multi-part combinations because Quinn is not concerned with diuretics nor diuretic response profiles. In response to applicant's argument that Quinn is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the particular problem with which the applicant was concerned was the analyzing a response in a physiological parameter (¶¶ [0056], [0088] of the Applicant’s specification), and Quinn is reasonably pertinent to the problem because Quinn is concerned with the analyzing a response in a physiological parameter (¶ [0274] of Quinn). Therefore, one of ordinary skill in the art would look towards Quinn to improve the monitoring of the response in a physiological parameter and/or provide a more accurate analysis for the determination of worsening states. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792